DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: nasal interface device 52, pressure sensor 70, detecting step 1010, altering step 1012, and operating step 1020.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 29 (Fig. 6) and 42 (Figs. 1 & 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both pressure generating assembly 20 and another element in Fig. 1.  Additionally, reference character “10” has been used to designate both respiratory interface device 10 and another element in Fig. 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because first end 38 is disclosed as an end of first patient circuit conduit 32 (¶29) but in Fig. 1 is instead shown with a lead line directed at second conduit 34.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
Claim Objections
Claim(s) 3-6, 9-12, and 16 is/are objected to because of the following informalities:
Claim 3, Ln. 10 recites “wherein first pressure generating device is coupled” which should read “wherein the first pressure generating devices are coupled”
Claim 3, Ln. 12-13 recites “directly coupled to, and in fluid communication, with one of” which should read “directly coupled to, and in fluid communication with, one of” (comma after “with”)
Claim 6, Ln. 2 recites “the first pressure generating device has” which should read “the first pressure generating devices have”
Claim 6, Ln. 3 recites “the second pressure generating device has” which should read “the second pressure generating devices have”
Claim 10, Ln. 2 recites “the second pressure generating device is” which should read “the second pressure generating devices are”
Claim 11, Ln. 2 recites “the first pressure generating device has” which should read “the first pressure generating devices have”
Claim 11, Ln. 3 recites “the second pressure generating device has” which should read “the second pressure generating devices have”
Claim 12, Ln. 4 recites “said the” where one of the words should be deleted
Claim 16, Ln. 3 recites “operating first pressure generating device” which should read “operating the first pressure generating device”
Claim 16, Ln. 4 recites “operating second pressure generating device” which should read “operating the second pressure generating device”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-6, 9-12, and 15-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 3 separately recites the limitations “a patient circuit” in Ln. 4 and “a first conduit” in Ln. 11 which deems the claim indefinite. The disclosed structures readable as the first conduit (i.e. first conduit 32 or second conduit 34) appear to be part of the patient circuit. The claim thus appears to be attempting to recite the same structure with alternate naming conventions which are not linked in the claim. For the purposes of examination the second limitation will be interpreted as reading “a first conduit of the patient circuit”. 
Claim 4 recites the limitation “the first reduced conduit” in Ln. 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the term “reduced” has been amended out of claim 3. For the purposes of examination the limitation will be interpreted as reading “the first conduit”. The term “reduced” should also be removed from claim 5.
Claim 9 recites the limitation “the first reduced conduit” in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the term “reduced” has been amended out of claim 3. For the purposes of examination the limitation will be interpreted as reading “the first conduit”.
Claim 12 recites the limitation “the first reduced conduit” in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the term “reduced” has been amended out of claim 3. For the purposes of examination the limitation will be interpreted as reading “the first conduit”.
Claim 12 recites the limitation “a second conduit” in Ln. 3 which deems the claim indefinite. The disclosed structure readable as the second conduit (i.e. inlet 110/tubular extension 114 as applied in Fig. 6; ¶24) appear to be part of the patient circuit. The claim thus appears to be attempting to recite the same structure with alternate naming conventions which are not linked in the claim. For the purposes of examination the second limitation will be interpreted as reading “a second conduit of the patient circuit”. 
Claim 15 recites the limitation “detecting a characteristic of the generated pressure” in Ln. 3 which deems the claim indefinite. Claim 14 has recited both generating a first pressure and generating a second pressure. It is unclear whether the instant limitation is intended to refer to both of those generated pressures, a combining of those pressures, or only one of the pressures. It is unclear from ¶35 how to best understand the limitation.
Claim 16 recites the limitation “upon detection of a selected characteristic of the generated pressure” in Ln. 4-5 which deems the claim indefinite. Claim 14 has recited both generating a first pressure and generating a second pressure. It is unclear whether the instant limitation is intended to refer to both of those generated pressures, a combining of those pressures, or only one of the pressures. It is unclear from ¶35 how to best understand the limitation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 depends from claim 4 which has recited the first conduit as having a diameter of between about 4 mm and 14 mm. The instant claim’s recitation of a “diameter of less than 15 mm” encompasses a broader range than that defined by claim 4 (e.g. 14.9 mm, 2 mm, etc.). The instant claim thus improperly broadens rather than further limits the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 3-6, 10-11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cullen et al. (U.S. Pub. 2015/0335851).
Regarding claim 3, Cullen discloses a respiratory interface device (Fig. 3; ¶¶0080-0083) comprising: a patient interface device (Fig. 3 #108; ¶0081); a patient circuit (e.g. Fig. 3 #106, 307); a pressure generating assembly (Fig. 3 #304-A, 304-B; ¶0080) including a number of first pressure generating devices (one of #304-A or #304-B) and a number of second pressure generating devices (other of #304-A or #304-B), wherein the number of first pressure generating devices is structured to generate a first pressure and the number of second pressure generating devices is structured to generate a second pressure (¶0080); wherein the first pressure and the second pressure are different (¶0080 – one is “dynamically adjusted” while the other is “fixed”); wherein the first pressure generating devices are coupled to the patient interface device by a first conduit (one of Fig. 3 #106 or #307) of the patient circuit; and wherein the second pressure generating devices are directly coupled to, and in fluid communication with, 
Regarding claim 4, Cullen discloses the first conduit has a diameter of between about 4 mm and 14 mm (¶¶0076, 0080-0081).
Regarding claim 5, Cullen discloses the first conduit has a diameter of less than 15 mm (¶¶0076, 0080-0081).
Regarding claim 6, Cullen discloses the first pressure generating devices have a first set of operating characteristics; the second pressure generating devices have a second set of operating characteristics; and the second set of operating characteristics is less than the first set of operating characteristics (¶0080). As noted in the rejection of claim 3 above the flow generator 304-A and the flow generator 304-B in Cullen may be interchangeably read as the first pressure generating devices and the second pressure generating devices of the claims. As one of the flow generators in Cullen is “dynamically adjusted” while the other is “fixed” there must inherently be instances where they are operating with different characteristics and one of those operating characteristics must be less than the other operating characteristic.
Regarding claim 10, Cullen discloses the second pressure generating devices are selected from the group including 
Regarding claim 11, Cullen discloses the first pressure generating devices have a first set of operating characteristics; the second pressure generating devices have a 
Regarding claim 14, Cullen discloses a method of using a respiratory interface device comprising: providing a respiratory interface device (Fig. 3; ¶¶0080-0083) including a patient interface device (Fig. 3 #108; ¶0081), a patient circuit (e.g. Fig. 3 #106, 307) including a first conduit (one of #106 or #307) and a second conduit (other of #106 or #307), and a pressure generating assembly (Fig. 3 #304-A, 304-B; ¶0080) including a first pressure generating device (one of #304-A or #304-B) and a second pressure generating device (other of #304-A or #304-B), the first pressure generating device structured to generate a first pressure (¶0080), the second pressure generating device structured to generate a second pressure (¶0080), the first pressure generating device coupled to, and in fluid communication, with the first conduit (Fig. 3), the first conduit coupled to, and in fluid communication, with the patient interface device (Fig. 3), the second pressure generating device coupled to, and in fluid communication, with the second conduit (Fig. 3), the second conduit coupled to, and in fluid communication, with the patient interface device (Fig. 3); positioning the patient interface device in a use position (normal mask use); operating the first pressure generating device (¶0080); and 
Regarding claim 15, Cullen discloses operating the first pressure generating device; and operating the second pressure generating device include: detecting a characteristic of the generated pressure (¶0080); and altering the pressure generated by at least one of first pressure generating device and the second pressure generating device (¶0080).  As noted in the rejection of claim 14 above the flow generator 304-A and the flow generator 304-B in Cullen may be interchangeably read as the first pressure generating devices and the second pressure generating devices of the claims. 
Regarding claim 16, Cullen discloses operating the first pressure generating device; and operating the second pressure generating device include: operating the first pressure generating device continuously (¶0080 – e.g. “fixed”); and operating the second pressure generating device upon detection of a selected characteristic of the generated pressure (¶0080 – e.g. “dynamically adjusted”). As noted in the rejection of claim 14 above the flow generator 304-A and the flow generator 304-B in Cullen may be interchangeably read as the first pressure generating devices and the second pressure generating devices of the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullen et al. (U.S. Pub. 2015/0335851).
Regarding claim 9, Cullen discloses the pressure generating assembly includes a number of conductors (¶¶0068-0071 – wired sensors)
Cullen fails to explicitly disclose the conductors are directly coupled to the first conduit.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Cullen the conductors are directly coupled to the first conduit in order to provide the benefit of using conventional embedded wire techniques to allow electrical communication between a distally located sensor and a control unit further in view of Cullen.
Regarding claim 12, Cullen discloses the first conduit (Fig. 3 #106) has a first length (¶0076); a second conduit (Fig. 3 #307) of the patient circuit has a second length.
Cullen is silent as to whether the second length is physically shorter than the first length.
Cullen teaches delivery conduit 106 as being up to 6 meters in length (¶0076). Delivery conduit 307 is designed to couple between flow generator 304-A and flow generator 304-B. One having ordinary skill in the art would have expected a distance between flow generator 304-A and flow generator 304-B to be less than 6 meters at least for the reason of avoiding unnecessary pressure drop between flow generator 304-A and flow generator 304-B which would thus minimize the energy of operation required of flow generator 304-B.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Cullen delivery conduit 307 is physically shorter than delivery conduit 106 as Cullen discloses delivery conduit 106 can be up to 6 meters in length and as a length for delivery conduit 307 would obviously be selected to avoid unnecessary pressure drop between flow .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding the independent claims attention is further drawn to: Burton et al. (U.S. Patent 6349724 – Fig. 1), Sung (U.S. Pub. 2010/0282260 – Figs. 1-3), Connor (U.S. Pub. 2014/0261425 – Figs. 7-9), Nitta (U.S. Pub. 2015/0059749 – Figs. 18 & 24-25), and Metysek et al. (U.S. Pub. 2015/0320958 – Figs. 4 & 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785